Citation Nr: 0811446	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-32 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling prior to November 19, 2003, and as 50 
percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in which the RO granted the veteran's 
claim for an increased the rating for PTSD, to the extent 
that it increased his rating from 10 to 30 percent.  The RO 
assigned an effective date of November 19, 2003 for the 30 
percent rating.  

The veteran has appealed the issue of entitlement to an 
increased rating.  In February 2005, the Board remanded the 
claim for additional development.  In February 2008, the RO 
increased his evaluation to 50 percent, and assigned an 
effective date of November 19, 2003 for the 50 percent 
rating.  


FINDING OF FACT

The veteran's PTSD has been manifested by complaints of 
nightmares, flashbacks, hypervigilance, easy startle complex, 
depression with diminished interest, poor energy and 
concentration, and sleep, and GAF scores of 45 and 60; his 
psychiatric disorder has not resulted in occupational and 
social impairment with deficiencies in most areas.  

CONCLUSIONS OF LAW

1.  Prior to November 19, 2003, the criteria for an 
evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 
(2007).  

2.  As of and prior to November 19, 2003, the criteria for an 
evaluation in excess of 50 percent for the PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran asserts that an increased rating is warranted for 
his service-connected PTSD.  The veteran asserts that he has 
survivor's guilt, hyper-alertness, anxiety, depression, and 
sleep disturbances.  See veteran's statement, received in 
September 2005.  

The veteran's service records indicate that his military 
occupation specialty was rifleman, that he served in New 
Guinea, and that his awards include the Purple Heart, and the 
Combat Infantryman Badge.  The Board further notes that 
service connection is in effect for residuals of a gunshot 
wound to the left upper extremity, currently evaluated as 30 
percent disabling.  

In September 2002, the RO granted service connection for 
PTSD, evaluated as 10 percent disabling.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

In December 2003, the veteran filed a claim for an increased 
rating.  In April 2004, the RO granted the veteran's claim to 
the extent that it increased his rating from 10 to 30 
percent.  The RO assigned an effective date of November 19, 
2003 for the 30 percent rating.  

The veteran appealed the issue of entitlement to an increased 
rating.  In February 2008, the RO increased his evaluation to 
50 percent, and assigned an effective date of November 19, 
2003 for the 50 percent rating.  However, since this increase 
did not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4. 

The RO has evaluated the veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 10 
percent rating is warranted for occupation and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or: symptoms 
controlled by continuous medication.  

A 30 percent rating was warranted for: occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances or motivation in mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

A GAF score between 41 and 50 suggests serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  A GAF score between 51 and 60 suggests moderate 
symptoms OR moderate difficulty in social, occupational, or 
school functioning.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

The veteran filed his claim on December 15, 2003, and he may, 
in theory, receive an increased rating up to one year prior 
to the filing of his claim, provided that it is factually 
established that there has been an increase in severity to a 
degree warranting an increase in compensation.  See 38 C.F.R. 
§ 3.400(o)(2) (2007); Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).    

For the period prior to November 19, 2003, the relevant 
medical evidence consists of a VA examination report, and two 
reports from the Vet Center.  In this regard, although the 
claims file contains VA progress notes dated between 2002 and 
November 13, 2003, these reports do not show treatment for 
psychiatric symptoms, or contain any relevant findings.  

A report from the Vet Center, dated in February 2002, shows 
that the veteran reported that he did not have a past history 
of arrest, assault, domestic abuse, pending charges or DWI 
(driving while intoxicated).  On examination, he was oriented 
x 3, with appropriate judgment, and no suicidal or homicidal 
thought.  He reported disturbing memories of service, 
avoiding situations that reminded him of his service, anger 
and irritability when driving, difficulty concentrating, 
being "super-alert," and avoiding funerals.  He indicated 
that he had been put on Zoloft in the past for treatment of 
depression, and that he was preoccupied with security at 
night.  He indicated that he lived in his home with his wife, 
and that he had worked as a carpenter for 31 years until he 
retired in 1987.  A report, dated in October 2003, notes that 
he was appropriate in mood and affect.  The Board notes that 
a Vet Center report, dated November 4, 2003, does not contain 
any relevant findings.  

The September 2002 VA examination report shows that the 
veteran reported a past history of use of Zoloft for 
depression, and participation in group therapy.  He denied a 
history of psychiatric hospitalizations, and the report notes 
that there was no history of suicidal behavior or 
hallucinations.  The veteran complained of nightmares and 
flashbacks, that he was hypervigilant, and that he startled 
easily.  He stated the following: he had worked as a 
carpenter, and then as a superintendent; he had functioned 
well at work; he was in his second marriage, of 40 years 
duration; he has a daughter whom he sees infrequently; he had 
few friends and mainly spent time with his wife's family; he 
was retired.  

On examination, mood was neutral, affect was appropriate, and 
speech was normal.  Thought processes and thought content was 
normal.  There was no suicidal or homicidal ideation.  He was 
oriented to person, place, and time.  Memory was one out of 
three, and he could not do serial 7's.  Insight, judgment, 
and impulse control were fair.  The Axis I diagnosis was 
PTSD.  The Axis V diagnosis was a GAF score of 70, with a 
notation of mild symptoms.  The examiner noted, "By and 
large, the patient is leading a stable retired life."  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent prior to November 
13, 2003 is warranted.  Simply stated, the Board can find no 
difference in the veteran's condition before and after this 
date.  There is simply no basis to make November 13, 2003, 
the basis for a finding that the veteran was entitled to a 50 
percent evaluation after this date, but not before. 

With regard to the period beginning in November 2003, the 
medical evidence consists of VA progress notes, Vet Center 
reports, and two VA examination reports.  Overall, this 
evidence shows ongoing treatment for psychiatric symptoms, 
with use of medications that included Celexa and Zoloft.  It 
fails to show that on November 13th, 2003, the disability had 
increased in severity, undermining the RO's finding of an 
increase in the disability at that time, and at that time 
only.

The VA progress notes primarily show treatment for disorders 
not in issue, but contain several reports for psychiatric 
symptoms, and contain assessments of PTSD, depression, 
dysthymia, and benzodiazepine dependence.  

A progress note, dated November 2003, was apparently the 
basis for the RO's grant of the claim, though this is not 
clear.  This report shows that the veteran was noted to be 
mildly anxious and dysphoric.  Speech was goal-directed,  He 
denied hallucinations, and no specific delusions were 
elicited.  He denied suicidal or homicidal thoughts, intent, 
or plan.  The Axis I diagnosis was PTSD.  The Axis V 
diagnosis was a GAF score of 60.  Progress notes, dated 
between January and March of 2004, show complaints of 
depression, nightmares, and flashbacks, and indicate that he 
was well-groomed, with intact thought processes, with no 
psychosis or dementia, no suicidality, and that he was mildly 
dysphoric and mildly anxious.  The February 2004 note 
contains a GAF score of 60.  

Reports from the Vet Center, dated between 2003 and 2007, 
show complaints of survivor's guilt, depression, emotional 
numbing, and alientation and isolation, as well as complaints 
pertaining to domestic issues.  These reports contain little 
in the way of relevant findings.  A September 2005 statement 
from a social worker at the Vet Center states that the 
veteran has "a full range" of PTSD symptoms that are 
"chronic and severe, to include anxiety, anger, 
irritability, hypervigilance, avoidance of activities, 
depression, and intrusive thoughts of combat.  

A VA examination report, dated in February 2004, shows that 
on examination, the veteran's mood was calm, euthymic, and 
affect was appropriate to discussion content.  Speech was 
spontaneous, relevant, and rational.  Thought content showed 
no evidence of suspiciousness, or disorganized thought.  He 
denied hallucinatory experience.  He was oriented to person, 
place, and time.  There was no gross impairment in recent or 
remote memory.  Insight showed no evidence of impairment, and 
judgment was intact.  The Axis I diagnosis was PTSD, chronic.  
The Axis V diagnosis was a current GAF score of 60, with a 
high for the past year of 60.  The examiner noted that the 
veteran was in a steady married life, involved in treatment, 
supported himself on benefits and a pension, and had no 
history of substance abuse.  The examiner further noted that 
there were no impairments in cognitive functions or immediate 
judgment.  

A note from A.O.H., M.D., dated in September 2005, states 
that the veteran has chronic back pain and depression, and 
that he is taking antidepressants.  

A VA examination report, dated in August 2006, shows that the 
veteran denied a history of psychiatric hospitalizations, 
suicidal behavior, or hallucinations.   He complained of 
constant symptoms that included nightmares, flashbacks, 
hypervigilance, easy startle complex, depression with 
diminished interest, poor energy and concentration, and 
sleep.  He stated that he had been married for 43 years, but 
that he had marital problems, as his spouse was very 
critical.  He indicated that he had a daughter, but that he 
rarely saw her.  He stated that he had worked as a carpenter 
and a superintendent, and that he had been generally able to 
function well at his work and did not miss any time from 
work.  On examination, mood was depressed, and affect was 
blunted.  Speech was normal.  There were no perceptual 
problems.  Thought processes and content was normal.  He was 
oriented to person, place, and time.  Insight, judgment, and 
impulse control were fair.  The Axis I diagnosis was PTSD.  
The Axis V diagnosis was a GAF score of 45.  The examiner 
noted moderately severe symptoms, and that he had problems in 
his relationships, but that his psychiatric problems do not 
prevent him from getting employment.  

The Board finds that as of November 19, 2003, and before, the 
criteria for a rating in excess of 50 percent for PTSD under 
DC 9411 have not been met.  Most of the symptoms described 
fit the criteria for no more than a 50 percent rating.  For 
example, the veteran reported some marital difficulties, 
depression, and diminished interest, poor energy and 
concentration, and sleep.  However, he has always been found 
to be oriented times three, with normal speech, thought 
processes and content.  His insight, judgment, and impulse 
control have been shown to no worse than fair.  His GAF 
scores have ranged between 45 and 60.  To the extent that it 
may be argued that the most recent GAF score of 45 supports 
an increased rating, the Board finds that it is 
insufficiently supported by underlying findings to warrant an 
increased rating.  See Brambley v. Principi, 17 Vet. App. 20, 
26 (2003) (although a GAF score may be indicative of a 
certain level of occupational impairment, it is only one 
factor in determining an appellant's degree of disability).  

It is important for the veteran to understand that not all 
evidence supports the veteran's current 50 percent 
evaluation, let alone an increased evaluation.

In summary, the evidence is insufficient to show that the 
veteran had total occupational and social impairment or 
occupational and social impairment with deficiencies in most 
areas.  The Board therefore finds that the evidence does not 
show that the veteran's symptoms are of such severity to 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess of the currently assigned 50 percent 
under DC 9411.  See 38 C.F.R. § 4.7.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation beyond 50 percent for separate 
periods based on the facts found during the appeal period.  
The evidence of record supports the conclusion that the 
veteran is not entitled to additional increased compensation 
beyond 50 percent during any time within the appeal period.  
The Board therefore finds that the evidence is insufficient 
to show that the veteran had a worsening of her PTSD such 
that an increased evaluation is warranted.    

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

In February 2005 and June 2006, the RO sent the veteran 
notice letters (hereinafter "VCAA notification letters") 
that informed him of his and VA's respective responsibilities 
for obtaining information and evidence under the VCAA.  He 
was asked to identify all relevant evidence that he desired 
VA to attempt to obtain.  The VCAA notification letters were 
not sent before the initial AOJ decision in April 2004.  
However, any defect with respect to the timing of the VCAA 
notices in this case was nonprejudicial.  There is no 
indication that the outcome of the claim has been affected, 
as all evidence received has been considered by the RO.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim, as he 
has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  For these reasons, 
the timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006.

The VCAA notices did not discuss the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
increased rating claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id.  Specifically, a review of the 
appellant's submission, received between September 2005, 
shows that it was filed subsequent to the July 2005 statement 
of the case, which listed the relevant criteria for an 
increased rating.  In this submission, the veteran discussed 
his psychiatric symptomatology.  Furthermore, in a form 
received in March 2006, the veteran indicated that he had no 
other information or evidence to substantiate his claim, and 
that he desired to have his claim adjudicated "as soon as 
possible."  These submissions indicate that the veteran had 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process.  As both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  Finally, the veteran has been 
afforded VA examinations.  The Board therefore concludes that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Prior to November 19, 2003, a rating of 50 percent for post-
traumatic stress disorder is granted.  

As of November 19, 2003, and before, a rating in excess of 50 
percent for post-traumatic stress disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


